Exhibit 10.4

DREAMWORKS ANIMATION SKG, INC.

1000 FLOWER STREET

GLENDALE, CA 91201

July 24, 2008

Lew Coleman

c/o Munger, Tolles & Olsen LLP

355 South Grand Avenue

35th Floor

Los Angeles, CA 90071

Attn: Bob Johnson

Dear Lew:

Reference is made to that certain executed Employment Agreement, dated as of
October 25, 2007, between DreamWorks Animation SKG, Inc., a Delaware corporation
(“Studio” or “Employer”), and you (the “Prior Agreement”) whereby Studio agreed
to employ you and you agreed to accept such employment until December 31, 2008,
upon the terms and conditions set forth therein. Studio now wishes to continue
your employment beyond December 31, 2008, and you wish to remain employed by
Studio beyond such date, in each case, pursuant to the terms and conditions set
forth below. Therefore, the parties now hereby agree to amend and restate the
Prior Agreement in its entirety as set forth in this agreement (the
“Agreement”), effective as of the date shown above:

1. Term. The term of your employment commenced on December 5, 2005 (the
“Commencement Date”) and shall continue through December 31, 2011. This period
shall hereinafter be referred to as the “Employment Term”.

2. Duties/Responsibilities/Reporting.

a. General. Your title shall be “President” of Studio. You shall have such
duties and responsibilities as are consistent with the traditional position of
President of publicly traded major entertainment and media corporations. In
addition, you are currently serving as the Chief Financial Officer of Studio.

b. Services. During the Employment Term you shall render your exclusive full
time business services to Studio and/or its divisions, subsidiaries or
affiliates in accordance with the reasonable directions and instructions of the
Chief Executive Officer (“CEO”) of Studio, all as hereinafter set forth.

c. Reporting. You shall report only to Jeffrey Katzenberg (“Katzenberg”);
provided that if Katzenberg is not actively involved in the business of Studio
or otherwise incapable of involvement in the day-to-day business of Studio,
including by reason of death or disability, then you shall report to the
individual (who will be Katzenberg’s successor)



--------------------------------------------------------------------------------

designated by the Board of Directors of Studio to assume such duties. All other
employees (other than the CEO and the Chairman) of Studio and such affiliates
and subsidiaries as may hereafter be established shall report solely and
directly to you or to you through such other personnel as you may designate.

3. Exclusivity. You shall not during the Employment Term perform services for
any person, firm or corporation (hereinafter referred to collectively as a
“person”) without the prior written consent of Studio and will not engage in any
activity which would interfere with the performance of your services hereunder,
or become financially interested in any other person engaged in the production,
distribution or exhibition of motion pictures or television programs (including,
without limitation, motion pictures produced for, distributed to or exhibited on
free, cable, pay, satellite and/or subscription television, music and/or
interactive), anywhere in the world. Nothing contained herein shall prevent you
from (i) owning publicly traded minority stock interests not to exceed five
percent (5%), limited partnership interests or other passive investment
interests in businesses performing any of the aforesaid activities or
(ii) serving on the Board of Directors of the companies listed on Exhibit A
attached hereto.

4. Compensation.

a. Base Salary. For all services rendered under this Agreement, Studio will pay
you a yearly base salary at a rate of One Million Two Hundred Sixty-two Thousand
Dollars ($1,262,000) for each full year of the Employment Term, payable in
accordance with Studio’s applicable payroll practices (“Base Salary”).

b. Equity-Based Compensation.

(i) Upon the Commencement Date, you received, pursuant to the 2004 Omnibus
Incentive Compensation Plan, stock appreciation rights with respect to Studio’s
Class A common stock (“SARs”) having a grant-date value of $687,500 and
restricted shares of Studio’s Class A common stock (“Restricted Stock”) having a
grant date value of $2,062,500 (the “Initial Grants”).

(ii) While you remain employed hereunder, commencing at the end of 2006, in lieu
of receiving a larger base salary than the amount set forth in Paragraph 4.a. of
this Agreement, you will be entitled to receive annual equity awards of SARs and
Restricted Stock (or such other form of equity-based compensation as the
Compensation Committee of the Board of Directors of Studio (the “Compensation
Committee”) may determine) having an aggregate grant-date value of $500,000. For
the avoidance of doubt, the initial grant of such annual awards shall be
guaranteed and not subject to further approval by the Compensation Committee,
but the vesting of such SARs and Restricted Stock (or such other form of
equity-based compensation as the Compensation Committee may determine) shall be
subject to vesting conditions.

(iii) You will also be eligible, while you remain employed hereunder, commencing
at the end of the year 2006 (the amount of the award for 2006 was determined in
the first quarter of 2007), subject to annual approval by the Compensation
Committee, to

 

Page 2



--------------------------------------------------------------------------------

receive annual awards of SARs and Restricted Stock (or such other form of
equity-based compensation as the Compensation Committee may determine). It is
Studio’s present expectation that such annual awards will have an aggregate
grant-date value targeted at $1,000,000. In the event that such awards consist
of SARs and Restricted Stock, they shall be divided, as determined by the
Compensation Committee, between SARs and Restricted Stock. These annual awards
shall be in lieu of annual cash bonuses in the event the Compensation Committee
does not pay cash bonuses to Studio’s most senior executives; provided that if
the Compensation Committee does elect to pay such cash bonuses in addition to
such annual awards, such awards shall also be in addition to any cash bonuses
granted by the Compensation Committee.

(iv) In addition, you will be eligible, while you remain employed hereunder,
commencing at the end of 2006, subject to annual approval by the Compensation
Committee, to receive annual equity incentive awards of SARs and Restricted
Stock (or such other form of equity-based compensation as the Compensation
Committee may determine). It is Studio’s present expectation that such annual
awards will have an annual aggregate grant-date value targeted at $2,750,000. In
the event that such awards consist of SARs and Restricted Stock, they shall be
divided, as determined by the Compensation Committee, between SARs and
Restricted Stock.

(v) All SARs and Restricted Stock (and any other equity-based awards) referred
to in this Paragraph 4.b will (x) be valued using a method or methods (including
where appropriate a Black-Scholes or other fair value method) as determined by
the Compensation Committee from time to time, (y) (a) for the grants under
Paragraph 4.b(ii) and (iii) become vested, exercisable (if applicable) and
nonforteitable twenty-five percent (25%) per year for a period of four (4) years
and (b) for the grants under Paragraph 4.b(iv) become fully vested, exercisable
(if applicable) and nonforfeitable within a period not to exceed four (4) years
from the date of any grant in a manner determined by the Compensation Committee,
and will be contingent on both the continuing performance of services to Studio
(subject to Paragraphs 4.b(vi), 4.b(vii), 4.b(viii), 9, 10, 11, 12, 13 and 25)
and the achievement of performance goals as established by the Compensation
Committee from time to time, and (z) otherwise be subject to such terms and
conditions as may be set forth in the applicable equity compensation plan of
Studio (each such plan, a “Plan”) or determined by the Compensation Committee
from time to time.

(vi) Following the expiration of the Employment Term, but only if your
employment hereunder has not been terminated earlier, you will not be required
to perform any additional services to Studio in order for all of the
equity-based compensation awards granted to you during the Employment Term to
become fully vested, exercisable (if applicable) and nonforfeitable. For
purposes of this Agreement, an award will be deemed to have vested when it is no
longer subject to a substantial risk of forfeiture (within the meaning of
Treasury Regulation Section 1.409A-1(d)). With respect to awards that are
subject to time-based vesting criteria, the full amount of such awards will vest
on December 31, 2011. With respect to equity-based compensation awards that are
subject to performance-based vesting criteria, such awards will continue to
remain subject to the achievement of performance goals, as provided pursuant to
the Plan and the agreements

 

Page 3



--------------------------------------------------------------------------------

evidencing such awards and to such other terms and conditions as may be
determined by the Compensation Committee at the time of the grant, provided
that, in the event that a change of control (as defined in Paragraph 25) occurs
prior to the end of the applicable performance period, unless provision is made
in connection with such change of control for assumption of such awards or
substitution for such awards in the manner described in Paragraph 25.a, such
awards shall be treated in accordance with the proviso of Paragraph 25.a.
Subject to the foregoing, all SARs and any similar equity-based awards will
remain exercisable for the balance of the term of the grant. In the case of
restricted stock units that are subject to time-based vesting criteria, such
awards will be settled within thirty (30) days following December 31, 2011. In
the case of restricted stock units that are subject to performance-based vesting
criteria, except as otherwise provided in Paragraph 25, such awards will be
settled on the seventieth (70th) day after the date that such awards become
vested.

(vii) Notwithstanding any provision in this Agreement to the contrary, upon a
change of control (as defined in Paragraph 25) or upon termination of your
employment as a result of death or incapacity (as defined in Paragraph 9.a), by
Studio without cause (as defined in Paragraph 11) or by you for good reason (as
defined in Paragraph 13), any equity compensation awards that would have become
vested on December 31, 2008 pursuant to Paragraph 4.b(vi) of the Prior Agreement
(such awards, the “Prior Agreement Awards”) shall become vested to the same
extent that they would have vested on December 31, 2008 pursuant to the Prior
Agreement. Furthermore, in the event that in connection with the extension or
renewal of the employment agreement between Studio and any executive officer who
is entitled to automatic accelerated vesting of equity compensation awards upon
expiration of the term of such executive officer’s employment agreement, such
executive officer becomes entitled to vesting of the equity compensation awards
that would have vested upon expiration of his or her prior employment agreement
on terms that are more favorable than those applicable to the Prior Agreement
Awards, then you shall be entitled to vesting of the Prior Agreement Awards on
terms that are as favorable as those applicable to such executive officer’s
awards that are subject to vesting pursuant to his or her prior employment
agreement.

(viii) In order to avoid taxes and penalties under Section 409A of the Code and
the regulations thereunder as in effect from time to time (collectively,
hereinafter, “Section 409A”), provided that you remain employed by Studio until
December 31, 2008, all then outstanding restricted stock units that are subject
to time-based vesting criteria and were granted to you either (A) prior to the
date of this Agreement or (B) on or following the date of this Agreement
pursuant to the obligations set forth in Paragraph 4.b(ii), (iii) or (iv) of the
Prior Agreement (such restricted stock units, the “Prior Agreement RSUs”) shall,
in accordance with Paragraph 4.b(vi) of the Prior Agreement, be settled within
thirty (30) days following December 31, 2008; provided, however, that Studio
shall withhold from the shares of Studio’s Class A common stock (“Shares”) to be
delivered in settlement thereof a number of Shares sufficient to satisfy
applicable tax withholding obligations and shall permit you to sell a number of
additional Shares sufficient to pay any other marginal income taxes with respect
thereto, and all other Shares delivered to you shall be nontransferable until
the earliest of (1) December 31, 2011, (2) the originally scheduled vesting date
of the applicable restricted stock units, (3) the 30th day following the date of
your death and (4) the

 

Page 4



--------------------------------------------------------------------------------

date that the vesting of such restricted stock units otherwise would have
accelerated in accordance with this Agreement (including, without limitation,
pursuant to Paragraph 4.b(vii)).

5. Benefits. In addition to the foregoing, during the period of your employment
with Studio hereunder, you shall be entitled to participate in such other,
medical, dental and life insurance, 401(k), pension and other benefit plans as
Studio may have or establish from time to time for its most senior executives.
During the Employment Term, unless earlier terminated as set forth below, you
shall be entitled to utilize the Studio corporate jet for business-related air
travel (subject to Studio policy), you shall be entitled to coverage in
accordance with Studio’s standard leave of absence policy and you shall be
entitled to vacation days and/or personal days to be taken subject to the
demands of Studio (as determined by Studio) and consistent with the amount of
days taken by other senior level executives; provided, however, no vacation time
will be accrued during the Employment Term. The foregoing, however, shall not be
construed to require Studio to establish any such plans or to prevent the
modification or termination of such plans once established, and no such action
or failure thereof shall affect this Agreement.

6. Business Expenses. Studio shall reimburse you for business expenses on a
regular basis in accordance with its policy regarding the reimbursement of such
expenses for executives of like stature to you (including travel, at Studio’s
request, which, in accordance with company policy, is currently first class, a
car and/or cellular phone and including the reimbursement or direct payment of
business phone expenses on a regular basis in accordance with Studio’s policy
regarding the reimbursement or payment of such expenses for executives of like
stature to you). Expenses shall be eligible for reimbursement hereunder to the
extent that they are incurred by you during the period of your employment with
Studio pursuant to this Agreement. All reimbursable expenses shall be reimbursed
to you as promptly as practicable and in any event not later than the last day
of the calendar year after the calendar year in which the expenses are incurred,
and the amount of expenses eligible for reimbursement during any calendar year
will not affect the amount of expenses eligible for reimbursement in any other
calendar year.

7. Indemnification. You shall be fully indemnified and held harmless by Studio
to the fullest extent permitted by law from any claim, liability, loss, cost or
expense of any nature (including attorney’s fees of counsel selected by you,
judgments, fines, any amounts paid or to be paid in any settlement, and all
costs of any nature) incurred by you (all such indemnification to be on an
“after-tax” or “gross-up” basis) which arises, directly or indirectly, in whole
or in part out of any alleged or actual conduct, action or inaction on your part
in or in connection with or related in any manner to your status as an employee,
agent, officer, corporate director, member, manager, shareholder, partner of, or
your provision of services to, Studio or any of its affiliated entities or any
entities to which you are providing services on behalf of Studio or which may be
doing business with Studio. To the maximum extent allowed by law, all amounts to
be indemnified hereunder including reasonable attorneys’ fees shall be promptly
advanced by Studio until such time, if ever, as it is determined by final
decision pursuant to Paragraph 24 below that you are not entitled to
indemnification hereunder (whereupon you shall reimburse Studio for all sums
theretofore

 

Page 5



--------------------------------------------------------------------------------

advanced). Any tax gross-up payments that you become entitled to receive
pursuant to this Paragraph 7 will be paid to you (or to the applicable taxing
authority on your behalf) as promptly as practicable and in any event not later
than the last day of the calendar year after the calendar year in which you
remit the related taxes.

8. Covenants.

a. Confidential Information. You agree that you shall not, during the Employment
Term or at any time thereafter, use for your own purposes, or disclose to or for
any benefit of any third party, any trade secret or other confidential
information of Studio or any of its affiliates (except as may required by law or
in the performance of your duties hereunder consistent with Studio’s policies)
and that you will comply with any confidentiality obligations of Studio known by
you to a third party, whether under agreement or otherwise. Notwithstanding the
foregoing, confidential information shall be deemed not to include information
which (i) is or becomes generally available to the public other than as a result
of a disclosure by you or any other person who directly or indirectly receives
such information from you or at your direction or (ii) is or becomes available
to you on a non-confidential basis from a source which you reasonably believe is
entitled to disclose it to you.

b. Studio Ownership. The results and proceeds of your services hereunder,
including, without limitation, any works of authorship resulting from your
services during your employment and any works in progress, shall be
works-made-for-hire and Studio shall be deemed the sole owner throughout the
universe of any and all rights of whatsoever nature therein, whether or not now
or hereafter known, existing, contemplated, recognized or developed, with the
right to use the same in perpetuity in any manner Studio determines in its sole
discretion without any further payment to you whatsoever. If, for any reason,
any of such results and proceeds shall not legally be a work for hire and/or
there are any rights which do not accrue to Studio under the preceding sentence,
then you hereby irrevocably assign and agree to assign any and all of your
right, title and interest thereto, including, without limitation, any and all
copyrights, patents, trade secrets, trademarks and/or other rights of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed by Studio, and Studio shall have the right to use the
same in perpetuity throughout the universe in any manner Studio may deem useful
or desirable to establish or document Studio’s exclusive ownership of any and
all rights in any such results and proceeds, including, without limitation, the
execution of appropriate copyright and/or patent applications or assignments. To
the extent that you have any rights in the results and proceeds of your services
that cannot be assigned in the manner described above, you unconditionally and
irrevocably waive the enforcement of such rights. This Paragraph 8.b is subject
to, and shall not be deemed to limit, restrict, or constitute any waiver by
Studio of any rights of ownership to which Studio may be entitled by operation
of law by virtue of Studio or any of its affiliates being your employer.

c. Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with Studio

 

Page 6



--------------------------------------------------------------------------------

or any of its affiliates shall remain the exclusive property of Studio. In the
event of the termination of your employment for any reason, and subject to any
other provisions hereof, Studio reserves the right, subject to Paragraph 27.b,
to the extent required by law, and in addition to any other remedy Studio may
have, to deduct from any monies otherwise payable to you the following: (i) the
full amount of any specifically determined debt you owe to Studio or any of its
affiliates at the time of or subsequent to the termination of your employment
with Studio, and (ii) the value of Studio property which you retain in your
possession after the termination of your employment with Studio following
Studio’s written request for such item(s) return and your failure to return such
items within thirty (30) days of receiving such notice. In the event that the
law of any state or other jurisdiction requires the consent of an employee for
such deductions, this Agreement shall serve as such consent.

d. Promise Not To Solicit. You will not, during the period of the Employment
Term or for the period ending one (1) year after the earlier of expiration of
the Employment Term or your termination hereunder, induce or attempt to induce
any employees, exclusive consultants, exclusive contractors or exclusive
representatives of Studio (or those of any of its affiliates) to stop working
for, contracting with or representing Studio or any of its affiliates or to work
for, contract with or represent any of Studio’s (or its affiliates’)
competitors.

9. Incapacity.

a. In the event you are unable to perform the services required of you hereunder
as a result of a physical or mental disability and such disability shall
continue for a period of ninety (90) or more consecutive days or an aggregate of
four (4) or more months during any twelve (12) month period during the
Employment Term, Studio shall have the right, at its option and subject to
applicable state and federal law, to terminate your employment hereunder, and
Studio shall only be obligated to pay you (a) for a period commencing on the
termination of your employment by Studio and ending on the earlier of the
expiration of the Employment Term and the second anniversary of the termination
of your employment, payments at a rate equal to 50% of your rate of Base Salary,
and, except as otherwise provided in this Paragraph 9.a, such payments will be
payable in accordance with Studio’s regular payroll practices applicable to
similarly situated active employees, and (b) any additional compensation
(including, without limitation, any grants of equity-based compensation made to
you on or prior to the date of termination (it being understood you will not be
entitled to receive any grants of equity-based compensation thereafter) as
determined pursuant to Paragraph 9.b, and expense reimbursement for expenses
incurred prior to your termination) earned by you prior to the termination of
your employment. Notwithstanding the foregoing sentence, you further will be
entitled to continuation of medical, dental, life insurance, financial
counseling and other benefits (the “Continued Benefits”) for a period of twelve
(12) months after termination of your employment pursuant to this paragraph (but
not to exceed the end of the then current Employment Term). Except as
specifically permitted by Section 409A, the Continued Benefits provided to you
during any calendar year will not affect the Continued Benefits to be provided
to you in any other calendar year. Whenever compensation is payable to you
hereunder, during or with respect to a time when you are partially or totally
disabled and such disability (except for the

 

Page 7



--------------------------------------------------------------------------------

provisions hereof) would entitle you to disability income or to salary
continuation payments from Studio according to the terms of any plan now or
hereafter provided by Studio or according to any policy of Studio in effect at
the time of such disability, the compensation payable to you hereunder shall be
offset on a dollar-for-dollar basis by any such disability income or salary
continuation and shall not be in addition thereto. If disability income is
payable directly to you by an insurance company under an insurance policy paid
for by Studio, the compensation payable to you hereunder shall be reduced on a
dollar-for-dollar basis by the amounts paid to you by said insurance company and
shall not be in addition thereto.

b. Unless otherwise specified in the Plan or in the agreement evidencing the
grant, in each case as of the date of the grant, after termination of employment
pursuant to Paragraph 9.a, your grants of equity-based compensation will be
determined as follows. With respect to grants having performance-based vesting
criteria, the amount of such award that is eligible to vest will be determined
after the end of the performance period specified in the grant, or satisfaction
of such other criteria pursuant to the Plan, subject to the applicable
performance or other criteria, as if you had continued to remain employed with
Studio throughout such performance period. With respect to grants having
time-based vesting criteria, the full amount of such award will be eligible to
vest. Vesting will be determined promptly following termination of employment. A
ratable portion of the amount of each award that is eligible to vest will become
vested by multiplying such amount by a fraction, the numerator of which is the
sum of (i) your actual period of service in months through the date of
termination plus (ii) the lesser of (A) twelve (12) months or (B) 50% of the
remaining Employment Term in months determined as of the date of termination
(but in no event will the numerator exceed the denominator), and the denominator
of which is the total performance period in months (for grants having
performance-based vesting criteria) or the total vesting period in months (for
grants having time-based vesting criteria) specified in the grant. To avoid any
double-counting, any part of any equity-based compensation award that has vested
in accordance with the terms of the applicable award agreement shall be credited
against any part of such award that you shall be entitled to receive or exercise
pursuant to the determination set forth in the preceding sentence. The balance
of such awards will be forfeited. Subject to this Paragraph 9.b and to the other
terms and conditions of the grants, all SARs and any similar equity-based awards
will remain exercisable for the remaining term of the grant. In the case of
restricted stock units that are subject to performance-based vesting criteria,
except as otherwise set forth in Paragraph 25, such awards will be settled on
the seventieth (70th) day after the date that such awards become vested. In the
case of restricted stock units that are subject to time-based vesting criteria,
such awards will be settled within thirty (30) days following your termination
of employment.

10. Death. If you die prior to the end of the Employment Term, this Agreement
shall be terminated as of the date of death and your beneficiary or estate shall
be entitled to receive (a) your Base Salary accrued up to and including the date
of death and for the period commencing on such date and ending twelve
(12) months thereafter, but in no event less than one (1) year thereafter,
continued Base Salary payable in accordance with Studio’s regular payroll
practices applicable to similarly situated active employees, (b) equity-based
compensation to be determined in the same manner and at the same time as
provided in

 

Page 8



--------------------------------------------------------------------------------

Paragraph 9.b, under and in accordance with any stock plan of Studio, and
(c) all other benefits pro-rated up to the date on which the death occurs.

11. Termination for Cause. Studio shall have the right to terminate this
Agreement at any time for cause. As used herein, the term “cause” shall mean
(i) misappropriation of any material funds or property of Studio or any of its
related companies; (ii) failure to obey reasonable and material orders given by
the Chief Executive Officer of Studio or by the Board of Directors of Studio;
(iii) any material breach of this Agreement by you; (iv) conviction of or entry
of a plea of guilty or nolo contendre to a felony or a crime involving moral
turpitude; (v) any willful act, or failure to act, by you in bad faith to the
material detriment of Studio; or (vi) material non-compliance with established
Studio policies and guidelines (after which you have been informed in writing of
such policies and guidelines and you have failed to cure such non-compliance);
provided that in each such case (other than (i) or (iv) or a willful failure in
(ii) or repeated breaches, failures or acts of the same type or nature) prompt
written notice of such cause is given to you by specifying in reasonable detail
the facts giving rise thereto and that continuation thereof will result in
termination of employment, and such cause is not cured within ten (10) business
days after receipt by you of the first such notice. If you are terminated as set
forth in this Paragraph 11, then payment of the specified Base Salary and any
additional noncontingent cash compensation (including, without limitation, any
equity-based compensation which has vested and expense reimbursement for
expenses incurred prior to your termination) theretofore earned by you shall be
payment in full of all compensation payable hereunder. If Studio terminated you
hereunder, then you shall immediately reimburse Studio for all paid but unearned
sums.

12. Involuntary Termination. Studio may terminate your employment other than for
cause or on account of incapacity, in which case you will receive any amounts
that would be payable pursuant to Paragraph 11 and will also receive, for a
period equal to the Continuation Period (as defined below), (i) continued Base
Salary (provided that your yearly rate of Base Salary shall be deemed to have
been increased by $500,000 to reflect that you will not receive any future
grants pursuant to Paragraph 4.b(ii) following termination of your employment)
payable in accordance with Studio’s regular payroll practices applicable to
similarly situated active employees, and (ii) Continued Benefits. In the event
that any cash bonuses have been paid to you with respect to any of the three
fiscal years that ended prior to the date of termination of your employment
(such period, the “Bonus Look Back Period”), or in the event that you have
received a grant of equity-based awards in lieu of payment of a cash bonus with
respect to any fiscal year during the Bonus Look Back Period, you shall also be
entitled to receive, with respect to each complete or partial calendar year that
ends on or prior to the expiration of the Continuation Period with respect to
which, as of the date of termination of your employment, Studio has not yet paid
annual bonuses (if any) under its short term incentive plan to similarly
situated active employees (each such year, a “Bonus Entitlement Year”), an
annual cash payment (such payment, a “Bonus Equivalent Payment”) in an amount
equal to the average of the sum of (i) the annual cash bonuses that have been
paid (whether or not deferred) to you, if any, during the Bonus Look Back
Period, plus (ii) the aggregate grant-date value (which value shall be
determined using the same methodology employed by the Compensation Committee for
determining the value of the

 

Page 9



--------------------------------------------------------------------------------

relevant award at the time of grant) of each equity-based award, if any, that
was granted to you in lieu of all or a portion of a cash bonus during the Bonus
Look Back Period. In the event that you become entitled to a Bonus Equivalent
Payment in accordance with the preceding sentence, such Bonus Equivalent Payment
will be made to you no earlier than January 1 and no later than December 31 of
the calendar year following the Bonus Entitlement Year to which such Bonus
Equivalent Payment relates, and the Bonus Equivalent Payment relating to the
calendar year for the last year of the Continuation Period shall be pro-rated
based on the number of days prior to the expiration of the Continuation Period
during such calendar year. For purposes of this Paragraph 12, the term
“Continuation Period” shall be defined as follows: (A) in the event that your
employment is terminated by Studio other than for cause or incapacity, unless
such termination is during the 12-month period following a Change of Control (as
defined in Paragraph 25), then “Continuation Period” shall mean the period
commencing on the date of such termination and ending on the expiration of the
Employment Term and (B) in the event that your employment is terminated by
Studio other than for cause or incapacity during the 12-month period following a
Change of Control, then “Continuation Period” shall mean the period commencing
on the termination of your employment and ending on the later of the expiration
of the Employment Term and the second anniversary of the termination of your
employment. In the event of termination of your employment without cause
pursuant to this Paragraph 12, all the equity-based compensation specified in
Paragraph 4.b hereof held by you shall accelerate vesting (on the basis that any
mid-range or “target” goals rather than premium goals are deemed to have been
achieved) and will, subject to the other terms and conditions of the grants,
remain exercisable for the remainder of the term of the grant. All outstanding
restricted stock units (whether subject to time-based or performance-based
vesting criteria) will be settled not later than thirty (30) days following your
termination of employment. In addition, in the event that your employment is
terminated without cause following the date of this Agreement and prior to the
date on which Studio makes a 2008 equity compensation grant to you, in
accordance with Paragraph 12 of the Prior Agreement, you shall be entitled to
receive one additional equity grant of each of the following: (i) in lieu of
receiving a cash bonus (if no cash bonuses have been paid) pursuant to paragraph
4.b(iii) based on the target bonus; and (ii) long term equity incentive award
pursuant to Paragraph 4.b(iv). If your services are terminated pursuant to this
paragraph, you shall not be obligated to secure other employment to mitigate
damages incurred by Studio or any payment due you as a result of your
termination hereunder. You agree that you will have no rights or remedies in the
event of your termination without cause other than those set forth in the
Agreement to the maximum extent required by law.

13. Termination for Good Reason. You shall be entitled to terminate this
Agreement at any time for “good reason.” As used herein, the term “good reason”
shall mean only: (i) any material breach of this Agreement by Studio, (ii) any
diminution in title; (iii) any time that Studio shall direct or require that you
report to any person other than the Chief Executive Officer; (iv) if you do not
remain a member of the Board of Directors by reason of Board action or inaction
(rather than negative shareholder vote); or (v) any time that Studio shall
direct or require that your principal place of business be anywhere other than
the Los Angeles area; provided, however, that the removal of your title as Chief
Financial Officer of Studio shall not, by itself, constitute “good reason” for
purposes of the

 

Page 10



--------------------------------------------------------------------------------

foregoing clauses (i) and (ii). Notwithstanding anything to the contrary
contained herein, you will not be entitled to terminate your employment for good
reason for purposes of this Agreement as the result of any event specified in
the foregoing clauses (i) through (v) unless, within ninety (90) days following
the occurrence of such event, you give Studio written notice of the occurrence
of such event, which notice sets forth the exact nature of the event and the
conduct required to cure such event. Studio shall have thirty (30) days from the
receipt of such notice within which to cure (such period, the “Cure Period”).
If, during the Cure Period, such event is remedied, then you will not be
permitted to terminate your employment for good reason as a result of such
event. If, at the end of the Cure Period, the event that constitutes good reason
has not been remedied, you will be entitled to terminate your employment for
good reason during the sixty (60) day period that follows the end of the Cure
Period. If you do not terminate your employment during such sixty (60) day
period, you will not be permitted to terminate your employment for good reason
as a result of such event. In the event of your voluntary termination for good
reason, you shall be entitled to the payments, benefits (including the post-term
continuation of the applicable benefits) and equity-based compensation provided
under Paragraph 12 for involuntary termination without cause. If your services
are terminated pursuant to this paragraph, you shall not be obligated to secure
other employment to mitigate damages incurred by Studio or any payment due you
as a result of your termination hereunder. You agree that you will have no
rights or remedies in the event of your termination for good reason other than
those set forth in the Agreement to the maximum extent allowed by law.

14. Name/Likeness. During the Employment Term, Studio shall have the right to
use your name, biography and likeness in connection with its business as
follows: You shall promptly submit to Studio a biography of yourself. Provided
that you timely submit such biography, Studio shall not use any other
biographical information other than contained in such biography so furnished,
other than references to your prior professional services and your services
hereunder, without your prior approval (which approval shall not be unreasonably
withheld). If you fail to promptly submit a biography, then you shall not have
the right to approve any biographical material used by Studio. You shall have
the right to approve any likeness of you used by Studio. Nothing herein
contained shall be construed to authorize the use of your name, biography or
likeness to endorse any product or service or to use the same for similar
commercial purposes.

15. Section 317 and 508 of the Federal Communications Act. You represent that
you have not accepted or given, nor will you accept or give, directly or
indirectly, any money, services or other valuable consideration from or to
anyone other than Studio for the inclusion of any matter as part of any film,
television program or other production produced, distributed and/or developed by
Studio and/or any of its affiliates.

16. Equal Opportunity Employer. You acknowledge that Studio is an equal
opportunity employer. You agree that you will comply with Studio policies
regarding employment practices and with applicable federal, state and local laws
prohibiting discrimination or harassment.

 

Page 11



--------------------------------------------------------------------------------

17. Notices. All notices required to be given hereunder shall be given in
writing, by personal delivery or by mail and confirmed by fax at the respective
addresses of the parties hereto set forth above, or at such address as may be
designated in writing by either party, and in the case of Studio, to the
attention of the General Counsel of Studio. A courtesy copy of any notice to you
hereunder shall be sent to Munger, Tolles & Olson LLP, 355 South Grand Avenue,
35th Floor, Los Angeles, CA 90071-1560, Fax: (213) 683-5137, Attn: Rob Knauss.
Any notice given by mail shall be deemed to have been given three (3) business
days following such mailing.

18. Assignment. This is an Agreement for the performance of personal services by
you and may not be assigned by you (other than the right to receive payments
which may be assigned to a company, trust or foundation owned or controlled by
you) and any purported assignment in violation of the foregoing shall be deemed
null and void. Studio may assign this Agreement or all or any part of its rights
hereunder to any entity which acquires all or substantially all of the assets of
Studio and this Agreement shall inure to the benefit of such assignee, provided
your duties do not materially change.

19. California Law. This Agreement and all matters or issues collateral thereto
shall be governed by the laws of the State of California applicable to contracts
entered into and performed entirely therein.

20. No Implied Contract. The parties intend to be bound only upon execution of
this Agreement and no negotiation, exchange or draft or partial performance
shall be deemed to imply an agreement. Neither the continuation of employment or
any other conduct shall be deemed to imply a continuing agreement upon the
expiration of this Agreement.

21. Entire Understanding. This Agreement contains the entire understanding of
the parties hereto relating to the subject matter herein contained, and can be
changed only by a writing signed by both parties hereto.

22. Void Provisions. If any provision of this Agreement, as applied to either
party or to any circumstances, shall be adjudged by a court to be void or
unenforceable, the same shall be deemed stricken from this Agreement and shall
in no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement. In the event any such provision (the
“Applicable Provision”) is so adjudged void or unenforceable, you and Studio
shall take the following actions in the following order: (i) seek judicial
reformation of the Applicable Provision; (ii) negotiate in good faith with each
other to replace the Applicable Provision with a lawful provision; and
(iii) have an arbitration as provided in Paragraph 24 hereof determine a lawful
replacement provision for the Applicable Provision; provided, however, that no
such action pursuant to either of clauses (i) or (iii) above shall increase in
any respect your obligations pursuant to the Applicable Provision.

23. Survival Modification of Terms. Your obligations under Paragraph 8 hereof
shall remain in full force and effect for the entire period provided therein,

 

Page 12



--------------------------------------------------------------------------------

notwithstanding the termination of the Employment Term pursuant to Paragraph 11
hereof or otherwise. Studio’s obligations under Paragraphs 6 (with respect to
expenses theretofore incurred) and 7 hereof shall survive indefinitely the
termination of this Agreement regardless of the reason for such termination.
Further, Paragraphs 4.b(vi), 9, 10, 12 and 13 will continue to govern your
entitlement, if any, to benefits and equity based compensation after the
termination of the Employment Term, and Paragraph 24 will continue to govern any
Claims (as defined below) by one party against the other.

24. Arbitration of Disputes. Any controversy or claim by you against Studio or
any of its parent companies, subsidiaries, affiliates (and/or officers,
directors, employees, representatives or agents of Studio and such parent
companies, subsidiaries and/or affiliates), including any controversy or claim
arising from, out of or relating to this Agreement, the breach thereof, or the
employment or termination thereof of you by Studio which would give rise to a
claim under federal, state or local law (including, but not limited to, claims
based in tort or contract, claims for discrimination under state or federal law,
and/or claims for violation of any federal, state or local law, statute or
regulation), or any claim against you by Studio (individually and/or
collectively, “Claim(s)”) shall be submitted to an impartial mediator
(“Mediator”) selected jointly by the parties. Both parties shall attend a
mediation conference in Los Angeles County, California and attempt to resolve
any and all Claims. If the parties are not able to resolve all Claims, then upon
written demand for arbitration to the other party, which demand shall be made
within a reasonable time after the Claim has arisen, any unresolved Claims shall
be determined by final and binding arbitration in Los Angeles, California, in
accordance with the Model Employment Procedures of the American Arbitration
Association (collectively, “Rules”) by a neutral arbitrator experienced in
employment law, licensed to practice law in California, in accordance with the
Rules, except as herein specified. In no event shall the demand for arbitration
be made after the date when the institution of legal and/or equitable
proceedings based upon such Claim would be barred by the applicable statute of
limitations. Each party to the arbitration will be entitled to be represented by
counsel and will have the opportunity to take depositions in Los Angeles,
California of any opposing party or witnesses selected by such party and/or
request production of documents by the opposing party before the arbitration
hearing. By mutual agreement of the parties, additional depositions may be taken
at other locations. In addition, upon a party’s showing of need for additional
discovery, the arbitrator shall have discretion to order such additional
discovery. You acknowledge and agree that you are familiar with and fully
understand the need for preserving the confidentiality of Studio’s agreements
with third parties and compensation of Studio’s employees. Accordingly, you
hereby agree that to the extent the arbitrator determines that documents,
correspondence or other writings (or portions thereof) whether internal or from
any third party, relating in any way to your agreements with third parties
and/or compensation of other employees are necessary to the determination of any
Claim, you and/or your representatives may discover and examine such documents,
correspondence or other writings only after execution of an appropriate
confidentiality agreement. Each party shall have the right to subpoena witnesses
and documents for the arbitration hearing. A court reporter shall record all
arbitration proceedings. With respect to any Claim brought to arbitration
hereunder, either party may be entitled to recover whatever damages would
otherwise be available to that party in any legal proceeding based upon the
federal and/or

 

Page 13



--------------------------------------------------------------------------------

state law applicable to the matter. The arbitrator shall issue a written
decision setting forth the award and the findings and/or conclusions upon which
such award is based. The decision of the arbitrator may be entered and enforced
in any court of competent jurisdiction by either Studio or you. Notwithstanding
the foregoing, the result of any such arbitration shall be binding but shall not
be made public (including by filing a petition to confirm the arbitration
award), unless necessary to confirm such arbitration award after non-payment of
the award for a period of at least fifteen (15) days after notice to Studio of
the arbitrator’s decision. Each party shall pay the fees of their respective
attorneys (except as otherwise awarded by the arbitrator), the expenses of their
witnesses, and all other expenses connected with presenting their Claims or
defense(s). Other costs of arbitration shall be borne by Studio. Except as set
forth below, should you or Studio pursue any Claim covered by this Paragraph 24
by any method other than said arbitration, the responding party shall be
entitled to recover from the other party all damages, costs, expenses, and
reasonable outside attorneys’ fees incurred as a result of such action. The
provisions contained in this Paragraph 24 shall survive the termination of your
employment with Studio. Notwithstanding anything set forth above, you agree that
any breach or threatened breach of this Agreement (particularly, but without
limitation, with respect to Paragraphs 3 and 8, above) may result in irreparable
injury to Studio, and therefore, in addition to the procedures set forth above,
Studio may be entitled to file suit in a court of competent jurisdiction to seek
a Temporary Restraining Order and/or preliminary or permanent injunction or
other equitable relief to prevent a breach or contemplated breach of such
provisions.

25. Change of Control.

a. Except as set forth in Paragraph 25.b, 25.c or 25.g below, in the event of a
“change of control” all unvested equity-based compensation held by you shall
remain unvested and shall continue to vest in accordance with its terms, without
regard to the occurrence of the change of control; provided, however, that
unless provision is made in connection with the change of control for
(i) assumption of such outstanding equity-based compensation or
(ii) substitution for such equity-based compensation of new awards covering
stock of a successor corporation or its “parent corporation” (as defined in
Section 424(e) of the Code) or “subsidiary corporation” (as defined in
Section 424(f) of the Code) with appropriate adjustments as to the number and
kinds of shares and the exercise price, if applicable, in each case, that
preserve the material terms and conditions of such outstanding equity-based
compensation as in effect immediately prior to the change of control (including,
without limitation, with respect to the vesting schedules, the intrinsic value
of the awards (if any) as of the change of control and transferability of the
shares underlying such awards), all such equity-based compensation shall
accelerate vesting (on the basis that any mid-range or “target” goals rather
than premium goals are deemed to have been achieved) immediately prior to such
change of control, in which case, all outstanding restricted stock units
(whether subject to time-based or performance-based vesting criteria) will be
settled not later than the tenth (10th) day following the date of such change of
control. Notwithstanding the foregoing, in the event that payment of any amount
that would otherwise be paid pursuant to the proviso in the immediately
preceding sentence would result in a violation of Section 409A, then your rights
to payment of such amount will become vested pursuant to such proviso and the
amount of such payment shall be determined as of the change of control, but such
amount shall not be paid to you until the earliest time permitted under
Section 409A.

 

Page 14



--------------------------------------------------------------------------------

b. Except as set forth in Paragraph 25.g below, in the event that, during the
12-month period following a change of control, your employment is terminated by
Studio other than for cause or by you for good reason, then notwithstanding any
provision of this Agreement or any other agreement between you and Studio, all
equity-based compensation held by you shall accelerate vesting (on the basis
that any mid-range or “target” goals rather than premium goals are deemed to
have been achieved) and, subject to the other terms and conditions of the
grants, remain exercisable for the remainder of the term of the grant. All
outstanding restricted stock units (whether subject to time-based or
performance-based vesting criteria) will be settled not later than the tenth
(10th) day following the date of termination of your employment.

c. Notwithstanding any provision in this Agreement to the contrary, in order to
avoid taxes and penalties under Section 409A, in the event that a change of
control (as defined in the Prior Agreement) occurs prior to December 31, 2008,
provided that you remain employed by Studio until the occurrence of such change
of control, all then outstanding Prior Agreement RSUs shall, in accordance with
Paragraph 25 of the Prior Agreement, be settled within 10 (ten) days following
such change of control; provided, however, that Studio shall withhold from the
Shares to be delivered in settlement thereof a number of Shares sufficient to
satisfy applicable tax withholding obligations and shall permit you to sell a
number of additional Shares sufficient to pay any other marginal income taxes
with respect thereto, and all other Shares delivered to you shall be
nontransferable until the earliest of (i) December 31, 2011, (ii) the originally
scheduled vesting date of the applicable restricted stock units, (iii) the 30th
day following the date of your death or (iv) the date that the vesting of such
restricted stock units otherwise would have accelerated in accordance with this
Agreement.

d. Except as set forth in Paragraph 25.g below, for purposes of this Agreement,
“change of control” shall mean the occurrence of any of the following events:

(i) during any period of fourteen (14) consecutive calendar months, individuals
who were directors of Studio on the first day of such period (the “Incumbent
Directors”) cease for any reason to constitute a majority of the Board of
Directors of Studio (the “Board”); provided, however, that any individual
becoming a director subsequent to the first day of such period whose election,
or nomination for election, by Studio’s stockholders was approved by a vote of
at least a majority of the Incumbent Directors shall be considered as though
such individual were an Incumbent Director, but excluding, for purposes of this
proviso, any such individual whose initial assumption of office occurs as a
result of an actual or threatened proxy contest with respect to election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a “person” (as such term is used in Section 13(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (each, a
“Person”), in each case other than the management of Studio, the Board or the
holders of Studio’s Class B common stock par value $0.01;

 

Page 15



--------------------------------------------------------------------------------

(ii) the consummation of (A) a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving (x) Studio or (y) any of its
Subsidiaries, but in the case of this clause (y) only if Studio Voting
Securities (as defined below) are issued or issuable (each of the events
referred to in this clause (A) being hereinafter referred to as a
“Reorganization”) or (B) the sale or other disposition of all or substantially
all the assets of Studio to an entity that is not an Affiliate (a “Sale”), in
each such case, if such Reorganization or Sale requires the approval of Studio’s
stockholders under the law of Studio’s jurisdiction of organization (whether
such approval is required for such Reorganization or Sale or for the issuance of
securities of Studio in such Reorganization or Sale), unless, immediately
following such Reorganization or Sale, (1) all or substantially all the
individuals and entities who were the “beneficial owners” (as such term is
defined in Rule 13d-3 under the Exchange Act (or a successor rule thereto)) of
the securities eligible to vote for the election of the Board (“Studio Voting
Securities”) outstanding immediately prior to the consummation of such
Reorganization or Sale beneficially own, directly or indirectly, more than 50%
of the combined voting power of the then outstanding voting securities of the
corporation resulting from such Reorganization or Sale (including, without
limitation, a corporation that as a result of such transaction owns Studio or
all or substantially all Studio’s assets either directly or through one or more
subsidiaries) (the “Continuing Corporation”) in substantially the same
proportions as their ownership, immediately prior to the consummation of such
Reorganization or Sale, of the outstanding Studio Voting Securities (excluding
any outstanding voting securities of the Continuing Corporation that such
beneficial owners hold immediately following the consummation of the
Reorganization or Sale as a result of their ownership prior to such consummation
of voting securities of any company or other entity involved in or forming part
of such Reorganization or Sale other than Studio), (2) no Person (excluding
(x) any employee benefit plan (or related trust) sponsored or maintained by the
Continuing Corporation or any corporation controlled by the Continuing
Corporation, (y) Jeffrey Katzenberg and (z) David Geffen) beneficially owns,
directly or indirectly, 40% or more of the combined voting power of the then
outstanding voting securities of the Continuing Corporation and (3) at least 50%
of the members of the board of directors of the Continuing Corporation were
Incumbent Directors at the time of the execution of the definitive agreement
providing for such Reorganization or Sale or, in the absence of such an
agreement, at the time at which approval of the Board was obtained for such
Reorganization or Sale;

(iii) the stockholders of Studio approve a plan of complete liquidation or
dissolution of Studio; or

(iv) any Person, corporation or other entity or “group” (as used in
Section 14(d)(2) of the Exchange Act) (other than (A) Studio, (B) any trustee or
other fiduciary holding securities under an employee benefit plan of Studio or
an Affiliate or (C) any company owned, directly or indirectly, by the
stockholders of Studio in substantially the same proportions as their ownership
of the voting power of Studio Voting Securities) becomes the beneficial owner,
directly or indirectly, of securities of Studio representing 40% or more of the
combined voting power of Studio Voting Securities but only if the percentage so
owned exceeds the aggregate percentage of the combined voting power of

 

Page 16



--------------------------------------------------------------------------------

Studio Voting Securities then owned, directly or indirectly, by Jeffrey
Katzenberg and David Geffen; provided, however, that for purposes of this
subparagraph (iv), the following acquisitions shall not constitute a change of
control: (x) any acquisition directly from Studio or (y) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by Studio or an
Affiliate.

e. In the event that it is determined that any payment (other than the Gross-Up
Payments provided for in this Paragraph 25.e) or distribution by Studio or any
of its affiliates to you or for your benefit, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or pursuant
to or by reason of any other agreement, policy, plan, program or arrangement,
including without limitation any stock option or similar right, or the lapse or
termination of any restriction on or the vesting or exercisability of any of the
foregoing (a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Code (or any successor provision thereto), by reason of
being considered “contingent on a change in the ownership or effective control”
of Studio, within the meaning of Section 280G of the Code (or any successor
provision thereto) or to any similar tax imposed by state or local law, or any
interest or penalties with respect to such tax (such tax or taxes, together with
any such interest and penalties, being hereafter collectively referred to as the
“Excise Tax”), then subject to Paragraphs 25.f and 25.g, you will be entitled to
receive (or have paid to the applicable taxing authority on your behalf) an
additional payment or payments (collectively, a “Gross-Up Payment”). Any
Gross-Up Payment that you become entitled to pursuant to this Paragraph 25.e
will be paid to you (or to the applicable taxing authority on your behalf) as
promptly as practicable and in any event not later than the last day of the
calendar year after the calendar year in which the applicable Excise Tax is
paid. The Gross-Up Payment will be in an amount such that, after payment by you
of all taxes (including any interest or penalties imposed with respect to such
taxes), including any Excise Tax imposed upon the Gross-Up Payment, you retain
(or receive the benefit of a payment to the applicable taxing authority of) an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the Payment.
For purposes of determining the amount of the Gross-Up Payment, you will be
considered to pay (i) federal income taxes at the highest generally applicable
rate (plus any applicable Excise Tax) in effect in the year in which the
Gross-Up Payment will be made and (ii) state and local income taxes at the
highest generally applicable rate (plus any applicable Excise Tax) in effect in
the state or locality in which the Gross-Up Payment would be subject to state or
local tax, net of the maximum reduction in federal income tax that could be
obtained from deduction of such state and local taxes.

f. Notwithstanding any provision of the foregoing Paragraph 25.e but subject to
Paragraph 25.g, if it shall be determined (by the reasonable computation by a
nationally recognized certified public accounting firm that shall be selected by
Studio (the “Accountant”), which determination shall be certified by the
Accountant and set forth in a certificate delivered to you) that the aggregate
amount of the payments, distributions, benefits and entitlements of any type
payable by Studio or any affiliate to or for your benefit (including any
payment, distribution, benefit or entitlement made by any person or entity
effecting a change of control), in each case, that could be considered
“parachute payments” within the meaning of Section 280G of the Code (such
payments, the “Parachute

 

Page 17



--------------------------------------------------------------------------------

Payments”) that, but for this Paragraph 25.f, would be payable to you, does not
exceed 110% of the greatest amount of Parachute Payments that could be paid to
you without giving rise to any liability for the Excise Tax in connection
therewith (such greatest amount, the “Floor Amount”), then: (A) no Gross-Up
Payment shall be made to you; and (B) the aggregate amount of Parachute Payments
payable to you shall be reduced (but not below the Floor Amount) to the largest
amount which would both (1) not cause any Excise Tax to be payable by you, and
(2) not cause any portion of the Parachute Payments to become nondeductible by
reason of Section 280G of the Code (or any successor provision). You shall be
permitted to provide Studio with written notice specifying which of the
Parachute Payments will be subject to reduction or elimination; provided,
however, that to the extent that your ability to exercise such authority would
cause any Parachute Payment to become subject to any taxes or penalties pursuant
to Section 409A, or if you do not provide Studio with any such written notice,
Studio shall reduce or eliminate the Parachute Payments by first reducing or
eliminating the portion of the Parachute Payments that are payable in cash and
then by reducing or eliminating the non-cash portion of the Parachute Payments,
in each case in reverse order beginning with payments or benefits which are to
be paid the farthest in time from the date of the Accountant’s determination.
Except as set forth in the preceding sentence, any notice given by you pursuant
to the preceding sentence shall take precedence over the provisions of any other
plan, arrangement or agreement governing your rights and entitlements to any
benefits or compensation.

g. If, (i) at the time of a change of control (within the meaning of either
Paragraph 25.d or this Paragraph 25.g) or (ii) upon the occurrence of a change
in the ownership or effective control of Studio or a change in the ownership of
a substantial portion of Studio’s assets (within the meaning of Section 280G of
the Code), any other executive officer of Studio has an employment agreement
that provides for (A) in the case of the foregoing clause (i), (1) accelerated
vesting of equity compensation awards on terms that are more favorable to such
executive officer than Paragraphs 25.a and 25.b, (2) a definition of “change of
control” that is more favorable to such executive officer than the definition
set forth in Paragraph 25.d or (3) a period of protection following a change of
control during which enhanced severance will be paid if the executive officer is
terminated during such period that is longer than the 12-month period set forth
in the definition of Continuation Period (as defined in Paragraph 12), or (B) in
the case of the foregoing clause (ii), a gross-up for the excise tax imposed by
Section 4999 of the Code on terms that are more favorable to such executive
officer than Paragraphs 25.e and 25.f, then, in each case, notwithstanding any
provision of this Paragraph 25 to the contrary, you shall be entitled to the
more favorable terms applicable to such executive officer.

26. Miscellaneous. You agree that Studio may deduct and withhold from your
compensation hereunder the amounts required to be deducted and withheld under
the provisions of the Federal and California Income Tax Acts, Federal Insurance
Contributions Act, California Unemployment Insurance Act, any and all amendments
thereto, and other statutes heretofore or hereafter enacted requiring the
withholding of compensation. All of Studio’s obligations in this Agreement are
expressly conditioned upon you completing and delivering to Studio an Employment
Eligibility Form (“Form I-9”) (in form satisfactory to Studio) and in connection
therewith, you submitting to Studio original documentation demonstrating your
employment eligibility.

 

Page 18



--------------------------------------------------------------------------------

27. Section 409A.

a. It is intended that the provisions of this Agreement comply with
Section 409A, and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.

b. Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Section 409A)
payable under this Agreement or under any other plan, policy, arrangement or
agreement of or with Studio or any of its affiliates (this Agreement and such
other plans, policies, arrangements and agreements, the “Company Plans”) to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A, any deferred
compensation (within the meaning of Section 409A) payable to you or for your
benefit under any Company Plan may not be reduced by, or offset against, any
amount owing by you to Studio or any of it affiliates.

c. If, at the time of your separation from service (within the meaning of
Section 409A), (i) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by Studio from
time to time) and (ii) Studio shall make a good faith determination that an
amount payable under a Company Plan constitutes deferred compensation (within
the meaning of Section 409A) the payment of which is required to be delayed
pursuant to the six-month delay rule set forth in Section 409A in order to avoid
taxes or penalties under Section 409A, then Studio (or its affiliate, as
applicable) shall not pay such amount on the otherwise scheduled payment date
but shall instead accumulate such amount and pay it, together with interest
credited at the Applicable Federal Rate in effect as of the date of your
termination of employment, on the first business day after such six-month
period.

d. Notwithstanding any provision of this Agreement or any Company Plan to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A, Studio reserves the right to make amendments to any Company Plan
as Studio deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A. In any case, except as provided in Paragraph 25.e
of this Agreement, you are solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on you or for your account in
connection with any Company Plan (including any taxes and penalties under
Section 409A), and neither Studio nor any affiliate shall have any obligation to
indemnify or otherwise hold you harmless from any or all of such taxes or
penalties.

 

Page 19



--------------------------------------------------------------------------------

e. For purposes of Section 409A, each of (i) the installments at a rate equal to
50% of your Base Salary, as provided in Paragraph 9, and (ii) the installments
of continued Base Salary, as provided in Paragraphs 10 and 12, will be deemed to
be a separate payment as permitted under Treasury Regulation
Section 1.409A-2(b)(2)(iii).

If the foregoing correctly sets forth your understanding, please sign one copy
of this letter and return it to the undersigned, whereupon this letter shall
constitute a binding agreement between us.

 

Very truly yours, DREAMWORKS ANIMATION SKG, INC. By:   /s/ Roger Enrico Its:  
Chairman

 

ACCEPTED AND AGREED AS OF THE

DATE FIRST ABOVE WRITTEN:

/s/ Lew Coleman LEW COLEMAN

 

Page 20



--------------------------------------------------------------------------------

EXHIBIT A

Northrup Grumman Corporation

Diversified Credit Investment

 

Page 21